            Case 1:19-cv-10925-PAE Document 48 Filed 09/18/20 Page 1 of 3
                                                                  53rd at Third
                                                                  885 Third Avenue
                                                                  New York, New York 10022-4834
                                                                  Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                  www.lw.com

                                                                  FIRM / AFFILIATE OFFICES
                                                                  Beijing         Moscow
                                                                  Boston          Munich
                                                                  Brussels        New York
                                                                  Century City    Orange County
September 18, 2020                                                Chicago         Paris
                                                                  Dubai           Riyadh
                                                                  Düsseldorf      San Diego
                                                                  Frankfurt       San Francisco
VIA ECF                                                           Hamburg         Seoul
                                                                  Hong Kong       Shanghai

Hon. Paul A. Engelmayer                                           Houston         Silicon Valley
                                                                  London          Singapore
Thurgood Marshall United States Courthouse                        Los Angeles     Tokyo
40 Foley Square,                                                  Madrid          Washington, D.C.
New York, NY 10007                                                Milan



Re:      Holliday, as Trustee of the LB Litigation Trust v.
         Brown Rudnick LLP, No. 1:19-cv-10925

Dear Judge Engelmayer:

        Pursuant to the Court’s September 4, 2020 Order, (Dkt. No. 45), we write on behalf of
Defendant Brown Rudnick LLP (“Brown Rudnick”) in the above-captioned action regarding the
jurisdictional and procedural grounds for its counterclaim against Paul N. Silverstein.

         On August 18, 2020 Brown Rudnick brought counterclaims for advancement of legal fees
and costs against Trustee Mark E. Holliday (the “Trustee”) and Mr. Silverstein for personal
liability in the event the Trust has inadequate funds to advance such fees and costs. Mr. Silverstein
is personally responsible for legal fees and costs incurred as a result of his own gross negligence
and willful misconduct as a member of the LB Litigation Trust Advisory Board (the “TAB”) in
directing the Trustee to bring suit without adequate funds.1 In early 2019, long before the filing
of the Complaint, Brown Rudnick explained to counsel for the Trustee and Mr. Silverstein that the
LB Litigation Trust Agreement (the “Trust Agreement”) requires advancement of Brown
Rudnick’s defense costs.2 Mr. Silverstein and the TAB nevertheless directed the Trustee to pursue
claims against Brown Rudnick despite knowing that the Trust did not have adequate funds to
advance Brown Rudnick’s defense costs. As explained in more detail below, Brown Rudnick’s
counterclaim for advancement of legal fees and costs against the Trustee and Mr. Silverstein arise
out of the same “case or controversy” and “transaction or occurrence.” This Court thus has
supplemental jurisdiction pursuant to 28 U.S.C. § 1367, and Mr. Silverstein’s joinder is proper
pursuant to Federal Rules of Civil Procedure 13(h) and 20(a).



1
 Given that the Trustee has not contested the appropriateness of Brown Rudnick’s counterclaim
against him (nor could he), the only relevant question is whether Brown Rudnick’s joinder of Mr.
Silverstein to its counterclaim against the Trustee is permissible.
2
    Whether Brown Rudnick is entitled to indemnity is distinct from the question of advancement.
            Case 1:19-cv-10925-PAE Document 48 Filed 09/18/20 Page 2 of 3
September 18, 2020
Page 2




                               Joinder of Mr. Silverstein is Proper

        Pursuant to Federal Rule of Civil Procedure 13(h), “Rules 19 and 20 govern the addition
of a person as a part to a counterclaim or crossclaim.” See Fed. R. Civ. P. 13(h). Under Rule 20,
such joinder is permitted if: “(A) any right to relief is asserted against [the counterclaim defendant]
jointly, severally, or in the alternative, with respect to or arising out of the same transaction,
occurrence, or series of transactions or occurrences; and (B) any question of law or fact common
to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). “The purpose of Rule 20 is to
promote trial convenience and to expedite the resolution of disputes, thereby preventing multiple
lawsuits.” Blesedell v. Mobil Oil Co., 708 F.Supp. 1408, 1421 (S.D.N.Y. 1989). Indeed, under the
Federal Rules of Civil Procedure, “joinder of claims, parties and remedies is strongly encouraged.”
See United Mine Workers of America v. Gibbs, 383 U.S. 715, 724 (1966). For joinder to be proper,
the parties to be joined must “have asserted against them, a right of relief arising out of the same
transaction or occurrence” and “there must be some question of law or fact common to all the
parties.” Viada v. Osaka Health Spa, Inc., 235 F.R.D. 55, 61 (S.D.N.Y. 2006) (internal citations
and quotation marks omitted). To determine whether a claim constitutes a single transaction or
occurrence, “courts have found Fed. R. Civ. P. 13(a) to be particularly instructive, and have
concluded with reference to that Rule that the phrase encompasses ‘all logically related claims.’”
Puricelli v. CNA Ins. Co., 185 F.R.D. 139, 142 (N.D.N.Y. 1999) (citation omitted).

        Here, both prongs of Rule 20(a)(2) are satisfied. First, Brown Rudnick’s counterclaims
against the Trustee and Mr. Silverstein are both based on the TAB members’ gross negligence and
willful misconduct in directing the Trustee to pursue claims against Brown Rudnick related to its
work as the Trustee’s professionals without ensuring adequate funds to meet the Trust’s
obligations. Had the TAB members, including Mr. Silverstein, directed the Trustee to ensure that
the Trust had adequate funds and to advance Brown Rudnick’s defense costs as required under the
Trust Agreement, both counterclaims would have been unnecessary.

        Second, Brown Rudnick’s counterclaims against the Trustee and Mr. Silverstein present
numerous common questions of law and fact. The Trustee has indicated he intends to file a motion
to dismiss Brown Rudnick’s counterclaim against him on the basis that it “1) is unsupported by
the language of the Trust Agreement; 2) is contrary to New York law presuming that
indemnification agreements do not apply to interparty claims, and 3) violates professional ethics
rules that prohibit attorneys from seeking indemnification from their client for the attorneys’ own
negligence.” (Dkt No. 43 at 1). The Court’s adjudication of those very issues will have a
substantial impact on Brown Rudnick’s counterclaim against Mr. Silverstein.

        Finally, the principles of fairness to the parties and judicial economy strongly favor joinder
of Brown Rudnick’s counterclaim against Mr. Silverstein. Both counterclaims essentially involve
the same parties and the same operative facts – namely the TAB members’ decision to direct the
Trustee to bring a legal malpractice action without adequate funds to discharge the Trust’s
advancement obligations. Both Mr. Silverstein and the Trustee’s liability is governed by the Trust
Agreement. Thus, the Court’s interpretation of that agreement will largely determine the liability
of both counterclaim defendants. Further, there is no reasoned basis for Brown Rudnick to be
forced to bring a separate action against Mr. Silverstein when this Court will necessarily consider
            Case 1:19-cv-10925-PAE Document 48 Filed 09/18/20 Page 3 of 3
September 18, 2020
Page 3




the very facts and issues that will ultimately determine Mr. Silverstein’s liability. Such a result
would not only waste substantial judicial resources, but would run counter to the principle that the
Federal Rules should be “interpreted liberally to enable the court to promote judicial economy by
permitting all reasonably related claims for relief by or against different parties to be tried in a
single proceeding.” See A.I.A. Holdings, S.A. v. Lehman Bros. Inc., No. 97-cv-4978, 1998 WL
159059, at *5 (S.D.N.Y. Apr. 1, 1998).

       This Court Has Supplemental Jurisdiction over Brown Rudnick’s Counterclaims

        Pursuant to 28 U.S.C. § 1367, federal courts may exercise supplemental jurisdiction over
all claims in a civil action “so related to claims in the action within [the district court’s] original
jurisdiction that they form part of the same case or controversy under Article III of the United
States Constitution.” 28 U.S.C. § 1367(a). In interpreting this provision, the Second Circuit has
explained that § 1367 has displaced the view that “a permissive counterclaim requires independent
jurisdiction (in the sense of federal question or diversity jurisdiction).” See Jones v. Ford Motor
Credit Co., 358 F.3d 205, 213 (2d Cir. 2004). Instead, courts must determine whether a permissive
counterclaim is part of the same “case or controversy” as the underlying claim, meaning both
claims “derive from a common nucleus of operative fact.” See Briarpatch Limited, L.P. v. Phoenix
Pictures, Inc., 373 F.3d 296, 308 (2d Cir. 2004).

        Here, Brown Rudnick’s counterclaims against the Trustee and Mr. Silverstein can be seen
essentially as a fee dispute regarding who must bear Brown Rudnick’s costs in defending against
the Trustee’s claims. It is settled law in the Second Circuit that such fee disputes arise from a
“common nucleus of operative facts” such that exercising supplemental jurisdiction is appropriate.
See Kaltman-Glasel v. Dooley, 82 Fed.Appx. 244, 245 (2d Cir. 2003) (“The case before us presents
a textbook example of an appropriate exercise of [supplemental] jurisdiction . . . the appellees’
state law counter-claim for unpaid legal fees was plainly derived ‘from a common nucleus of
operative fact’ that was the basis of the appellant’s legal malpractice claim in diversity.”).

        For the foregoing reasons, Brown Rudnick’s joinder of Mr. Silverstein is both
jurisdictionally and procedurally proper.

                                               Respectfully submitted,


                                               /s/ Christopher J. Clark
                                               Christopher J. Clark
                                               of LATHAM & WATKINS LLP

Cc: All counsel of record (via ECF)
